Citation Nr: 0702288	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
October 6, 1998 through October 31, 2001.

2. Entitlement to a rating in excess of 50 percent for PTSD 
from November 1, 2001.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from May 1945 to October 1947, 
and from July 1950 to September 1951.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a November 2001 rating action that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective October 6, 1998.  In April 2002, 
the veteran requested a higher rating.

By rating action of June 2002 decision, the RO awarded a 
higher l rating of 50 percent for PTSD, effective April 9, 
2002.  The veteran filed a Notice of Disagreement (NOD) with 
the June 2002 decision in February 2003. The RO issued a 
Statement of the Case (SOC) in April 2003, and the veteran 
filed a Substantive Appeal (via a VA Form 9, Appeal to the 
Board) later that month.

Because the appeal involves requests for higher ratings 
assigned following the initial grant of service connection, 
the Board characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, inasmuch as a higher rating is available for the 
veteran's PTSD both before and after the April 2002 effective 
date of the 50 percent rating, and veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has recharacterized the appeal as encompassing claims 
for higher ratings at each stage, as set forth on the title 
page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2003, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record. In January 2004, the 
RO issued a Supplemental SOC (SSOC).

In April 2004, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003).  This status 
remains in effect.

In a May 2004 decision, the Board denied an initial rating in 
excess of 30 percent for PTSD for the period from October 6, 
1998 to October 31, 2001; granted a 50 percent rating for 
PTSD from November 1, 2001; and denied a rating in excess of 
50 percent for PTSD from November 1, 2001.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In August 2005, counsel for the veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
May 2004 Board decision. By Order dated later in August 2005, 
the Court granted the Joint Motion, vacating that portion of 
the May 2004 Board decision that denied a rating in excess of 
30 percent for PTSD from October 6, 1998 to October 31, 2001, 
and a rating in excess of 50 percent for PTSD from November 
1, 2001, and remanding these matters  to the Board for 
further proceedings consistent with the Joint Motion.  
[Parenthetically, the Board notes that that portion of the 
May 2004 Board decision that granted a 50 percent rating for 
PTSD from November 1, 2001 remained in effect, and the RO 
implemented this decision in a June 2004 rating action.]  

In January 2006, the  Board again denied both claims; the 
veteran, in turn, appealed the Board's denial to the Court.  
In June 2006, the Court again vacated and remanded the 
Board's decision pursuant to a June 2006 Joint Motion.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.




REMAND

In the June 2006 Joint Motion, the parties indicated that a 
remand was required because the Board improperly limited its 
analysis of the veteran's entitlement to a higher rating to 
the diagnostic criteria and the symptomatology he failed to 
display, but did not consider or discuss material evidence 
demonstrating that the veteran suffered from other symptoms 
(p. 2).  In addition, the joint motion stated that the Board 
did not discuss the findings indicating that he veteran was 
unemployable due to his service-connected PTSD or address 
whether an informal claim for a total disability rating based 
on individual unemployability (TDIU) was presented because 
the veteran claimed the highest rating possible and submitted 
evidence of unemployability (p. 3) (citing Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  The Board 
notes that in the same June 2002 rating decision on appeal, 
the RO also denied a claim for a TDIU, but the veteran's 
February 2003 NOD identified only the levels of the 
evaluations for PTSD as the issues with which the veteran 
disagreed; hence, a  claim for a TDIU has not been before the 
Board.  See 38 C.F.R. § 20.201 (2006) (allowing claimants to 
specifically disagree with only one of several RO 
determinations).  The Joint Motion thus appears to suggest 
that a new claim for a TDIU should be considered.

In the January 2007 written brief presentation submitted 
after the Court's most recent remand, the veteran's attorney 
submitted additional evidence and waived initial RO 
consideration of this evidence, and again requested an 
initial rating higher than 30 percent prior to November 1, 
2001 and rating higher than 50 percent on and after that 
date, but concluded that, "for the foregoing reasons, the 
Board must remand appellant's claims for further 
development" (p. 7).  In addition, the only letter that has 
been sent regarding VA duties to notify and assist the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) was written in May 2002, after service connection 
for PTSD had been granted, but explained only how to 
establish entitlement to service connection, not a higher 
rating, and did not explain the respective responsibilities 
of VA and the veteran in obtaining federal and non-Federal 
evidence.  The Board also notes that, since the May 2002 
letter, there have been many Court cases interpreting the 
VCAA's duties to notify and assist, to include 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(addressing notice as it pertains to the five elements of a 
claim for service connection.  .

In light of (1) the ambiguity in the most recent submission 
of the veteran's attorney as to whether a Board remand to the 
RO or Board consideration of the claims including the 
recently submitted evidence was desired; (2) the absence of a 
VCAA-compliant letter; and 3) the indication in the Joint 
Motion that a new claim for a TDIU should be considered, the 
Board finds that further RO action on the claims is 
warranted.

The RO should give the veteran another opportunity to present 
information and evidence pertinent to either or both claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should explain the respective 
responsibilities of VA and the veteran in obtaining Federal 
and non-Federal evidence, request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of all applicable precedent, including 
the recent decision in Dingess/Hartman-specifically as 
regards disability rating and effective date (two of five 
elements of a claim for service connection-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.

As regards the matter of the veteran's entitlement to a TDIU, 
the Board notes that, at the time of the June 2002 decision 
on appeal, the veteran was ineligible for such a rating on a 
schedular basis because his PTSD was rated 50 percent and his 
other two service-connected disabilities, bilateral hearing 
loss and tinnitus, were each rated 10 percent, for a combined 
rating of 60 percent for these three disabilities.  38 C.F.R. 
§§ 4.16, 4.25 (2006).  In July 2003, the RO increased the 
veteran's bilateral hearing loss rating to 20 percent, but 
the three disabilities still combine for only 60 percent.  
Id.  However, entitlement to a TDIU on an extra-schedular 
basis must also be considered where there is evidence of 
unemployability by reason of a service-connected disability.  
See 38 C.F.R. § 4.16(b) (2006).  In addition, should the 
veteran be found entitled to a higher initial rating under 
the General Rating Formula applicable to mental disorders 
including PTSD, see 38 C.F.R. § 4.130, he will meet the 
percentage requirement for a TDIU on a schedular basis.  
38 C.F.R. § 4.16(a) (2006).

Given these facts, and the fact that the evidence pertaining 
to the veteran's unemployability concerns his PTSD, the Board 
finds that the claim for a TDIU is inextricably intertwined 
with the claims for higher ratings for PTSD, and that the 
claims should be considered together.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).  

If the claim for a TDIU is denied, the RO should provide 
separate notice of the denial, and afford the veteran the 
opportunity to perfect an appeal as to that issue.  The Board 
further points out to the veteran that, if he wishes to 
pursue an appeal of any issue not currently in appellate 
status-specifically, the claim for a TDIU-a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2006).

Although, without a perfected appeal, the TDIU claim is not 
properly before the Board, for the sake of efficiency, the 
RO's notice letter to the veteran should include reference to 
the matter of the veteran's unemployability due to the 
disability under consideration.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following: 

1. The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the matters of 
entitlement to: an initial rating in 
excess of 30 percent for PTSD prior to 
November 1, 2001, a rating in excess of 
50 percent on and after that date, and a 
TDIU.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above-as 
regards notice pertaining to disability 
rating and effective date-and all other 
applicable case law (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for an 
initial rating in excess of 30 percent 
for PTSD prior to November 1, 2001 and 
for a rating in excess of 50 percent for 
PTSD on and after that date.  In doing 
so, the RO should note the instructions 
in both Joint Motions as to specific 
information that should be considered in 
adjudicating these claims.  The RO should 
also adjudicate the new claim for a TDIU 
in light of all pertinent evidence and 
legal authority.

5.  If the claim for a TDIU is denied, the 
veteran and his representative must be 
separately notified of the denial and 
advised of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal (an NOD, and, after issuance 
of an SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should perfect 
an appeal of the claim for entitlement to 
a TDIU, if desired, as soon as possible to 
avoid unnecessary delay in the 
consideration of the appeal.  

6.  If the claims for an initial rating 
in excess of 30 percent for PTSD prior to 
November 1, 2001 and a rating in excess 
of 50 percent for PTSD on and after that 
date, the RO must furnish to the veteran 
and his representative an appropriate 
SSOC that includes citation to and 
discussion of additional evidence and 
legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the 
time period for doing so has expired, 
whichever occurs first.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


